Citation Nr: 1630268	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-26-155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 10, 2015, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine.

2.  Propriety of the assignment of a separate rating for left leg radiculopathy, evaluated as 10 percent as of March 10, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for degenerative disc disease of the lumbosacral spine with an initial disability rating of 10 percent, effective September 30, 2008, the day after his separation from service.  The Veteran subsequently perfected his appeal as to the propriety of the initially assigned rating.   

In an October 2010 rating decision, service connection was granted for left leg radiculopathy associated with the Veteran's service-connected lumbar spine disability and a 10 percent rating was assigned, effective March 10, 2010.  While the Veteran did not appeal the October 2010 rating decision with respect to the propriety of the rating or effective date assigned for his left leg radiculopathy, such issue is part and parcel of his claim of entitlement to a higher initial rating for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision.

This matter was remanded in September 2012 and May 2015 for additional development and it now returns for further appellate review.  

In a January 2016 rating decision, the RO increased the rating for degenerative disc disease of the lumbar spine to 20 percent, effective November 10, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In light of the assignment of staged ratings, this issue has been characterized as shown on the title page of this decision. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this regard, while the Veteran most recent underwent a VA examination in November 2015 in accordance with the Board's prior remand directives, the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Upon a review of the examinations conducted in November 2008, May 2010, and most recently in November 2015, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries.

Additionally, with regard to associated objective neurologic abnormalities, at the November 2008 VA examination, it was noted that the Veteran complained of pain radiating to the right buttocks with associated numbness and tingling to the right proximal thigh.  However, neurological examination was normal.  At the May 2010 VA examination, the Veteran complained of pain radiating to the left foot with associated numbness and tingling in the left big toe.  He also reported that the left leg was weak.  However, neurological examination was normal.  A March 10, 2010, VA treatment reflects a diagnosis of radicular pain from L5-S1 that radiated down the left leg.  At a September 2010 peripheral nerves VA examination, the May 2010 VA examiner noted that, following such examination, the Veteran was seen by a neurologist who noted that sensation was diminished in the lower extremities.  Specifically, it was determined that the Veteran had decreased light touch and pinprick at the L5 dermatome.  The examiner then stated that any such neurological findings are related to the Veteran's back disability.  Consequently, service connection for left leg radiculopathy was established as of March 10, 2010.

Most recently, at the November 2015 VA examination, motor strength testing, reflex examination, and sensory examination were normal.  However, the examiner found that the Veteran had radicular pain or other signs or symptoms due to radiculopathy, to include moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  No symptoms were noted in the right lower extremity.  Based on such, the examiner indicated that the Veteran's back disability involved L2/L3/L4 nerve roots (femoral nerve) on the left side.  Confusingly, he then indicated that the Veteran had mild radiculopathy on the left and right sides.  Thereafter, it was then noted that an October 2015 EMG failed to show abnormalities consistent with lumbar radiculopathy.  Even so, the examiner determined that the foregoing findings were consistent with mild radiculopathy affecting the left femoral nerve, but not severe enough to cause overt nerve dysfunction or abnormalities on EMG testing.

Therefore, in the reexamination of the Veteran's lumbar spine disability, the examiner should review the foregoing findings and address whether the Veteran does, in fact, have radiculopathy affecting the right leg.  If so, he or she will be requested to indicated, to the best of their knowledge, the date of onset.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from November 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbar spine disability, to include all orthopedic and neurological manifestations.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should also specifically address whether intervertebral disc syndrome, present at any time during the appeal, i.e., since September 2008, results in incapacitating episodes and, if so, the frequency and severity of such episodes.  In rendering the opinion, the examiner should specifically address the May 2010 VA examination report reflecting a diagnosis of IVDS, and the November 2015 VA examination report reflecting a diagnosis of degenerative joint disease of the thoracolumbar spine, and noting no diagnosis of IVDS.  

The examiner should identify the nature and severity of all neurological manifestations of the Veteran's lumbar spine disability, to include any radiculopathy and/or bowel and/or bladder impairment.  In regard to his left lower extremity radiculopathy, the examiner should assess the current severity of such, and indicate whether such more nearly approximates mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the affected nerve.  The examiner should further indicate whether the Veteran's lumbar spine disability results in right lower extremity radiculopathy and, if so, the degree of severity and the date of onset, if possible.  In this regard, the examiner should address the Veteran's complaints of pain radiating to the right buttocks with associated numbness and tingling to the right proximal thigh at the November 2008 VA examination, and the November 2015 VA examiner's indication that the Veteran had mild radiculopathy on the left and right sides.

The examiner should also indicate the functional impairment resulting from the Veteran's lumbar spine disability and any associated neurological impairment.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




